It is ordered and adjudged by this Court, that the judgment of the said Court of Appeals be, and the same is hereby affirmed, for the reason that a majority of the court are of opinion that the matter is controlled by the principle of the cases where the master, or one in authority over the servant, peremptorily orders him to do a particular work, apparently dangerous, yet such as a reasonably prudent person, acting under the influence or restraint of such an order, might in obedience thereto properly undertake to perform. The question whether a man of ordinary care and prudence, under such circumstances, would have proceeded with the work is one of fact for the jury, under proper instructions from the trial court, and the Court of Appeals was right in holding that the same should have been submitted to the jury.
Judgment affirmed.
MARSHALL, C.J., DAY, ALLEN and ROBINSON, JJ., concur. *Page 645